DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Claims 3, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “source terminal of the first transistor;,”. It appears that “source terminal of the first transistor;” was meant. The “,” after “;” is not needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 2020/0382114).

Regarding claim 19, Scott discloses a method of compensating a radio frequency (RF) switch device [e.g. fig. 4/5 (see the similar corresponding elements in other figures (i.e. not fig. 5))] comprising a first transistor [e.g. M1] and a second transistor [e.g. M2] forming a switchable current path, the method comprising: causing [e.g. 18/22, in light of specification, and fig. 6 and para 0033 of US 2020/0321957, which is incorporated in the application] a first current to flow between a body terminal of the first transistor and a drain terminal of the second transistor in a first direction and causing a second current to flow therebetween in a second direction opposite to the first direction, wherein the first current is larger than the second current; using a first bootstrapping network [e.g. SW1, the RG on top of G1/ the RG in between RC2 and the RG on top of G1] having a first terminal [e.g. the node in between RC1 and RC2/the node on top of the RG that is on top of G1] coupled to a common terminal [e.g. the node between M1 and M2] of the first transistor and the second transistor, a second terminal [e.g. G1] coupled to a gate terminal of the first transistor, and a third terminal [e.g. B1] coupled to the body terminal of the first transistor, establishing a low impedance path [e.g. SW1/SW3 is turned on] between a gate terminal and the body terminal of the first transistor during an OFF mode [see at least Col. Lines 5-50] of operation of the RF switch device; and establishing a high impedance path [e.g. SW1/SW3 is turned off] between the gate terminal and the body terminal of the first transistor during an ON mode [see at least Col. Lines 5-50] of operation of the RF switch device, wherein the common terminal comprises a connection between a drain of the first transistor and a source of the second transistor, or a connection between a source of the first transistor and a drain of the second transistor.
Regarding claim 20, Scott discloses the method of claim 19, further comprising: causing a third current to flow between a body terminal of the second transistor and a source terminal of the first transistor; establishing a low impedance path between a gate terminal and the body terminal of the second transistor during the OFF mode of operation of the RF switch device; and establishing a high impedance path between the gate terminal and the body terminal of the second transistor during the ON mode of operation of the RF switch device [see at least Col. Lines 5-50, claims 1, 19].
Regarding claim 22, Scott discloses the method of claim 19, wherein the first terminal of the first bootstrapping network is coupled to the drain terminal of the first transistor through a resistor [e.g. RC2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2020/0382114) in view of Keane (US 9,595,959).
Regarding claim 1, Scott discloses a radio frequency (RF) switch device [e.g. fig. 4/5/3 (see the similar corresponding elements in other figures, i.e. fig. 3/4)] comprising: a first transistor [e.g. M1/M3] and a second transistor [e.g. M2/M4], wherein the first and second transistors are coupled in series at a first source/drain terminal of the first transistor and the second transistor to establish a switchable RF path; a first compensation network [e.g. 18/22] coupled between a body terminal [interpreted as a backgate terminal of a transistor] of the first transistor and a second source/drain terminal of the second transistor, wherein the first compensation network is configured to establish a path for current flowing between the body terminal of the first transistor and the second source/drain terminal of the second transistor in a first direction and to block [see diodes] current flowing therebetween in a second direction opposite to the first direction; and a first bootstrapping network [e.g. SW1/RG(s) (SW3/RG(s)) ,see figs. for other possible implementations] having a first terminal [e.g. the node on top of RG that is on top of node G1, see figs. for other possible implementations] coupled to the first source/drain terminal, a second terminal [e.g. the terminal under G1, see figs. for other possible implementations] coupled to a gate terminal of the first transistor, and a third terminal [e.g. the node B1,see figs. for other possible implementations] coupled to the body terminal of the first transistor, wherein the first bootstrapping network is configured to establish a low impedance path [e.g. SW1/SW3 is turned on] between the gate terminal and the body terminal of the first transistor in response to a first voltage value of the first bias terminal, and wherein the first bootstrapping network is configured to establish a high impedance path [e.g. SW1/SW3 is turned off] between the gate terminal and the body terminal of the first transistor in response to a second voltage value of the first bias terminal, wherein the first source/drain terminal comprises a connection [e.g. the node between M1 and M2/ the node between M3 and M4] between a drain of the first transistor and a source of the second transistor, or a connection [e.g. the node between M1 and M2/ the node between M3 and M4] between a source of the first transistor and a drain of the second transistor [see at least fig. 4/5/3]. Also see the rejection of claim 19.
Scott does not disclose the control terminal (e.g. gate terminal) of the auxiliary body switch SWn is configured to establish a low impedance path between the gate terminal and the body terminal of the first transistor in response to a first voltage value of the first source/drain terminal, and wherein the control terminal of the auxiliary body switch SWn is configured to establish a high impedance path between the gate terminal and the body terminal of the first transistor in response to a second voltage value of the first source/drain terminal.
However, Keane discloses the control terminal of the auxiliary body switch SWn is configured to establish a low impedance path between the gate terminal and the body terminal of the first transistor in response to a first voltage value of the first source/drain terminal, and wherein the first bootstrapping network is configured to establish a high impedance path between the gate terminal and the body terminal of the first transistor in response to a second voltage value of the first source/drain terminal [see Col. 12, lines 3-40/ the gate connection of Mgbn fig. 15].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott in accordance with the teaching of Keane regarding the gate control of the body switch in order to provide a way to implement the gate control voltage of the auxiliary body switch [Scott] using well-known source/drain terminal of a transistor [Keane].

Regarding claim 2, the combination discussed above discloses the RF switch device of claim 1, wherein the first bootstrapping network comprises a third transistor having a gate terminal coupled to the first terminal, a drain terminal coupled to the second terminal, and a source terminal coupled to the third terminal [see at least the Mgbn of Keane to implement the auxiliary body switch SWn of Scott].

Regarding claim 4, the combination discussed above discloses the RF switch device of claim 1, further comprising a resistor divider [see resistors RGs/RDSs in fig. 5/4 Scott] coupled across a current path of the first transistor and the second transistor.

Regarding claim 5, the combination discussed above discloses the RF switch device of claim 1, wherein the current flowing in the first direction is configured to be less than or equal to a leakage current flow through the body terminal of the first transistor [since the body terminal of the first transistor outputs the leakage current].

Regarding claim 6, the combination discussed above discloses the RF switch device of claim 1, further comprising: a second compensation network [e.g. 20/28] coupled between a body terminal of the second transistor and a source/drain terminal of the first transistor; and a second bootstrapping network [e.g. SW2/RG(s) (SW4/RG(s)), see also similar/corresponding matching elements in claim 1 rejection] having a first terminal coupled to a second bias terminal, a second terminal coupled to a gate terminal of the second transistor, and a third terminal coupled to the body terminal of the second transistor.
Regarding claim 21, the combination discussed above discloses the RF switch device of claim 1, wherein the first terminal is coupled to the first source/drain terminal through a resistor [e.g. RC2/RG].

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2020/0382114) in view of Keane (US 9,595,959) and Mulawski et al. (US 8,368,451).
Regarding claim 7, the combination discussed above discloses the RF switch device of claim 1, except wherein the switchable RF path comprises a first switchable RF path and a second switchable RF path in parallel with the first switchable RF path. However, Mulawski discloses a switchable RF path [e.g. fig. 4A] comprises a first switchable RF path and a second switchable RF path in parallel with the first switchable RF path.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott and Keane in accordance with the teaching of Mulawski regarding parallel paths in order to reduce insertion loss [Col. 9, lines 40-49].
	
Regarding claim 8, the combination discussed above discloses the RF switch device of claim 7, wherein the first transistor comprises a first transistor portion in the first switchable RF path, and a second transistor portion in the second switchable RF path [see at least fig. 5/4/3 of Scott and fig. 4A of Mulawski].

Regarding claim 9, the combination discussed above discloses the RF switch device of claim 8, wherein the gate terminal of the first transistor comprises a gate terminal of the first transistor portion or a gate terminal of the second transistor portion, and wherein the body terminal of the first transistor comprises a body terminal of the first transistor portion or a body terminal of the second transistor portion.
Regarding claim 10, the combination discussed above discloses the RF switch device of claim 7, wherein the second transistor comprises a first transistor portion in the first switchable RF path, and a second transistor portion in the second switchable RF path [see at least fig. 5/4/3 of Scott and fig. 4A of Mulawski]. 

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Regarding claim 19, Applicant arguments on pages 8-9 state ‘Independent claim 19 has been amended to recite, in part, "wherein the common terminal comprises a connection between a drain of the first transistor and a source of the second transistor, or a connection between a source of the first transistor and a drain of the second transistor." At least these features are not disclosed in Scott. ‘
However, Scott discloses wherein the common terminal [e.g. the node between M1 and M2] comprises a connection between a drain of the first transistor and a source of the second transistor, or a connection between a source of the first transistor and a drain of the second transistor [see at least fig. 4/5].
Similarly, regarding claim 1, Applicant arguments on page 9 state ‘Independent claim 1 has been amended to recite, in part, "wherein the first source/drain terminal comprises a connection between a drain of the first transistor and a source of the second transistor, or a connection between a source of the first transistor and a drain of the second transistor." At least these features are not disclosed in Scott.’
However, Scott discloses wherein the first source/drain terminal comprises a connection [e.g. the node between M1 and M2/ the node between M3 and M4] between a drain of the first transistor and a source of the second transistor, or a connection [e.g. the node between M1 and M2/ the node between M3 and M4] between a source of the first transistor and a drain of the second transistor [see at least fig. 4/5/3].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842